 



Holly Corporation Employee
Form of Change in Control Agreement
EXHIBIT 10.2
CHANGE IN CONTROL AGREEMENT
     This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into
effective as of ______, 200__ (the “Effective Date”), by and between HOLLY
CORPORATION, a Delaware corporation (the “Company”) and ___________ (the
“Employee”).
WITNESSETH:
     WHEREAS, the Employee is currently employed as the __________ of the
Company and is an integral part of its management;
     WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel
such as Employee;
     WHEREAS, the Company recognizes that the possibility of a change in control
of the Company will cause uncertainty and distract the Employee from his
assigned duties to the detriment of the Company and its shareholders; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the Employee’s
continued attention and dedication to the Employee’s assigned duties in the
event of a change in control of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
Employee and the Company hereby agree as follows:
Section 1: Definitions
     The following terms shall have the meanings set forth below whenever used
herein:
     (a) “Affiliate” shall mean a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, a specified person.
     (b) “Base Salary” shall mean the amount Employee was entitled to receive as
salary on an annualized basis immediately prior to termination of Employee’s
employment (or, if greater, immediately prior to a Change in Control), including
any amounts deferred pursuant to any deferred compensation program, but
excluding all bonus, overtime, welfare benefit premium

 



--------------------------------------------------------------------------------



 



reimbursement and incentive compensation, payable by the Company as
consideration for the Employee’s services.
     (c) “Beneficial Owner” shall mean the beneficial owner of a security as
determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.
     (d) “Bonus” shall mean an amount equal to the average of the annual bonus
amount actually paid to the Employee for the previous three (3) years (or if
employed for less than 3 years, the average bonus amount actually paid to the
Employee for the years employed).
     (e) “Cause” shall mean the Employee’s (i) engagement in any act of willful
gross negligence or willful misconduct on a matter that is not inconsequential,
as reasonably determined by the Board in good faith, or (ii) conviction of a
felony. For purposes hereof, no act or failure to act, on the Employee’s part,
shall be deemed “willful” if the Employee reasonably believed such acts or
omissions were in the best interests of the Company.
     (f) “Change in Control” shall mean the occurrence of one of the following:
          (i) Any Person, or more than one Person acting as a group (as defined
in Treasury regulation 1.409A-3(g)(5)(v)(B)), other than (1) the Company or any
of its Subsidiaries, (2) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any of its Affiliates, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation (or other entity) owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of stock of the Company, becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing (A) more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities,
or (B) more than fifty percent (50%) of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in Section 1(f)(iii)(A) below.
          (ii) A majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.
          (iii) There is consummated a merger or consolidation of the Company or
any direct or indirect Subsidiary of the Company with any other corporation or
entity, except if:
               (A) the merger or consolidation results in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or
               (B) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
becomes the

2



--------------------------------------------------------------------------------



 



Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.
          (iv) The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least sixty percent (60%) of the combined
voting power of the voting securities of which is owned by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale.
     The definition of Change in Control set forth in this Section 1(f) shall,
for all purposes, be interpreted in compliance with the Nonqualified Deferred
Compensation Rules, and the Board is permitted to use its good faith discretion
in determining whether a Change in Control has occurred under this Section 1(f).
No transaction is intended to constitute a Change in Control for purposes of the
Agreement unless it would also constitute a change in control under the
Nonqualified Deferred Compensation Rules.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (h) “Good Reason” shall mean, without the express written consent of the
Employee, the occurrence of any of the following:
          (i) the material reduction in the Employee’s authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control, or a material reduction in the authority, duties or responsibilities of
the supervisor to whom Employee is required to report;
          (ii) a material reduction in the Employee’s base compensation in
effect immediately before the Change in Control; or
          (iii) the relocation of the Employee to an office or location more
than fifty (50) miles from the location at which the Employee normally performed
Employee’s services immediately prior to the occurrence of a Change in Control,
except for travel reasonably required in the performance of the Employee’s
responsibilities.
     Notwithstanding the foregoing, in the case of the Employee’s allegation of
Good Reason: (A) Employee shall provide notice to the Company of the event
alleged to constitute Good Reason within ninety (90) days of the occurrence of
such event, and (B) the Company shall be given the opportunity to remedy the
alleged Good Reason event within thirty (30) days from receipt of notice of such
allegation.

3



--------------------------------------------------------------------------------



 



     (i) “Nonqualified Deferred Compensation Rules” shall mean the limitations
and requirements set forth in section 409A of the Code, the regulations
promulgated thereunder, and any additional guidance issued by the Internal
Revenue Service related thereto.
     (j) “Person” shall mean any individual, group, partnership, corporation,
association, trust, or other entity or organization.
     (k) “Protection Period” shall mean the twenty-four (24) month period
beginning on the date of the Change in Control.
     (l) “Subsidiary” shall mean, as to any Person, a corporation or other
entity of which a majority of the combined voting power of the outstanding
voting securities is owned, directly or indirectly, by that Person.
     (m) “Termination Event” shall mean the Employee’s Termination of Employment
either:
          (i) by the Company or its successor without Cause;
          (ii) by the Company or its successor as a condition to the
consummation of (or entry into, provided the transaction is consummated) the
Change in Control transaction; or
          (iii) by the Employee for Good Reason.
     (n) “Termination of Employment” shall mean a termination of Employee’s
employment within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii).
Section 2: Term of Agreement
     The term of this Agreement (the “Term”) shall be for the period which
commences on the Effective Date and which terminates on May 15, 20___; provided,
however, that the Term of this Agreement will be automatically extended for an
additional one (1) year period as of May 15, 20___ and on each May 15 date
occurring thereafter, unless the Board cancels further extension of this
Agreement by giving notice to the Employee at least sixty (60) days prior to the
applicable extension date. Upon a Change in Control during the Term, the Term
will be extended (or reduced, as the case may be) through the end of the
Protection Period, immediately following which time this Agreement will
terminate. If, prior to a Change in Control, the Employee ceases for any reason
to be an employee of the Company (other than pursuant to a Termination Event),
thereupon the Term shall be deemed to have expired and this Agreement shall
immediately terminate and be of no further effect. Notwithstanding the
expiration of the Term or other termination of this Agreement, (i)
Sections 5(a), 6(d) and 6(k) of this Agreement shall survive any expiration or
termination of this Agreement, and (ii) if a Change in Control shall occur prior
to the expiration of the Term or other termination of this Agreement, the terms
of this Agreement shall survive to the extent necessary to enable Employee to
enforce his rights under Sections 3 and 4 of this Agreement.
Section 3: Severance Benefits

4



--------------------------------------------------------------------------------



 



     (a) Termination due to a Termination Event. In the event that the
Employee’s employment with the Company or its successor is terminated due to the
occurrence of a Termination Event in connection with or within two years after a
Change in Control, the Employee shall be entitled to the following payments and
other benefits:
          (i) The Company shall pay to the Employee a lump sum cash amount equal
to the sum of (A) the Employee’s accrued and unpaid salary as of his date of
termination plus (B) reimbursement for all expenses reasonably and necessarily
incurred by the Employee (in accordance with Company policy) prior to
termination in connection with the business of the Company plus (C) any accrued
vacation pay, to the extent not theretofore paid. This amount shall be paid
within ten (10) days of the Employee’s Termination of Employment.
          (ii) Company shall pay to the Employee an additional lump sum cash
amount equal to ___ times the sum of Employee’s Base Salary plus Employee’s
Bonus. Subject to the requirements of Section 3(c), this amount shall be paid
within fifteen (15) days after the Employee’s Termination of Employment.
          (iii) The Company shall provide the Employee (and the Employee’s
dependents, if applicable), for a period of ___ years following his Termination
of Employment, with a similar level of medical and dental insurance benefits
upon substantially the same terms and conditions as existed immediately prior to
the Employee’s termination subject to the following:
               (A) To the extent that any such medical or dental benefits are
self-funded and during the period Employee would, but for the continued coverage
provided pursuant to this Section 3(a)(iii), be entitled to continuation
coverage with respect to such benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), if Employee elected
such coverage and paid the applicable premiums (the “COBRA Continuation
Period”), the costs of the continued benefit coverage provided under this
Section 3(a)(iii) will be imputed as income to the Employee and reported on Form
W-2. Following the COBRA Continuation Period, to the extent Employee is still
entitled to continued coverage pursuant to this Section 3(a)(iii), the medical
and dental coverage to be continued under such self-funded arrangement shall be
provided in accordance with the provisions of Treas. Reg. §
1.409A-3(i)(1)(iv)(A) as it applies to the provision of in-kind benefits.
               (B) Notwithstanding the foregoing provisions of this
Section 3(a)(iii), in the event the Company is unable to provide any of the
promised medical or dental benefits under its benefit plans, the Company will
reimburse Employee for amounts necessary to enable the Employee to obtain
medical and dental benefits substantially equal to what was provided to the
Employee immediately prior to the Employee’s termination; provided, that any
such reimbursement will be made in accordance with the provisions of Treas. Reg.
§ 1.409A-3(i)(1)(iv), including but not limited to the requirements that (I) the
expenses eligible for reimbursement will be determined by reference to the
objective and nondiscretionary criteria set forth in the Company’s medical and
dental benefit plans, (II) the expenses eligible for reimbursement during one
taxable year of the Employee will not affect the expenses eligible for
reimbursement in any other taxable year (provided, that a limit imposed on the
amount of expenses that may be reimbursed over some or all of the continuation
period described in this

5



--------------------------------------------------------------------------------



 



Section 3(a)(iii) shall not in and of itself cause the reimbursement arrangement
described herein to fail to satisfy the requirements of Treas. Reg. §
1.409A-3(i)(1)(iv)), (III) the reimbursement of an eligible expense will be made
on or before the last day of the Employee’s taxable year following the taxable
year in which the expense was incurred, and (IV) the right to reimbursement will
not be subject to liquidation or exchange for another benefit.
               (C) Notwithstanding the foregoing provisions of this
Section 3(a)(iii), in the event the Employee becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits similar to
the benefits described herein from such employer, the medical and dental benefit
coverage provided for herein shall terminate. Benefit continuation provided
pursuant to this Section 3(a)(iii) will be applied towards any continuation
coverage to which the Employee is entitled pursuant to COBRA.
     (b) Other Severance Pay. The Employee shall not be entitled to receive
payment under any severance plan, policy or arrangement maintained by the
Company (other than this Agreement). If the Employee is entitled to any notice
or payment in lieu of any notice of termination of employment required by
Federal, state or local law, including but not limited to the Worker Adjustment
and Retraining Notification Act, the amounts to which the Employee would
otherwise be entitled under this Agreement shall be reduced by the amount of any
such payment in lieu of notice. If the Employee is entitled to any severance or
termination payments under any employment or other agreement (other than award
agreements issued pursuant to the Holly Corporation Long-Term Incentive
Compensation Plan) with, or any plan or arrangement of, the Company, the
payments to which the Employee would otherwise be entitled under this Agreement
shall be reduced by the amount of such payment. Except as set forth above, the
foregoing payments and benefits shall be in addition to and not in lieu of any
payments or benefits to which the Employee and his dependents may otherwise be
entitled to under the Company’s compensation and employee benefit plans. Nothing
herein shall be deemed to restrict the right of the Company to amend or
terminate any such plan in a manner generally applicable to similarly situated
active employees of the Company, in which event the Employee shall be entitled
to participate on the same basis (including payment of applicable contributions)
as similarly situated active employees of the Company.
     (c) Release. Payments under Sections 3(a)(ii) and (iii) shall be
conditioned upon the execution, non-revocation, and delivery of a Release
Agreement in the form attached hereto as Exhibit A (the “Release”) by Employee
within 45 days of the date of Employee’s Termination of Employment.
Notwithstanding the times of payment otherwise set forth in Section 3(a), the
payments due under Sections 3(a)(ii) and (iii) shall be made (or commenced, in
the case of the payments due under Section 3(a)(iii)) to the Employee within
fifteen (15) days following receipt by the Company of the Release properly
executed (and not revoked) by the Employee. If the Employee fails to properly
execute and deliver the Release (or revokes the Release), the Employee agrees
that he shall not be entitled to receive the benefits described in
Sections 3(a)(ii) and (iii).
     (d) Insurance Policies. In the event of the Employee’s Termination of
Employment or in the event the Company intends to discontinue maintaining
certain life insurance policies, the Company shall, at the request of the
Employee, assign and transfer to the Employee (or his nominee) each insurance
policy insuring the life of the Employee and owned by the Company

6



--------------------------------------------------------------------------------



 



which has no cash surrender value, to the extent that the Company is permitted
to do so by the terms of such insurance policy.
Section 4: Certain Additional Payments by the Company
     (a) Gross Up Payment. In the event it shall be determined, according to the
procedure set forth in Section 4(b), that any part of any payment or benefit
received pursuant to the terms of this Agreement, (the “Contract Payments”) or
any part of any payment or benefit received or to be received by the Employee
throughout or for the Employee’s benefit pursuant to any other plan, arrangement
or agreement of the Company or any Affiliate (together with the Contract
Payments, the “Payments”) would be subject to the excise tax imposed by section
4999 of the Code, or if any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), it shall then be determined to what extent the aggregate present value of
the Payment equals or exceeds an amount equal to three (3) times the Employee’s
Base Amount (as defined in section 280G(b)(3)(A) of the Code). If the amount of
the Payment would need to reduced by ten percent (10%) or more of its total
value in order to equal an amount less than three (3) times the Base Amount,
then the Employee shall be entitled to receive an additional payment (a “Gross
Up Payment”) from the Company in an amount such that the net amount retained by
the Employee, after deduction of the Excise Tax on the Payment and any federal,
state and local income tax and the Excise Tax on the Gross Up Payment, and any
interest, penalties or additions to tax payable by the Employee with respect
thereto, shall be equal to the total present value (using the applicable federal
rate as defined in section 1274(d) of the Code in such calculation) of the
Payment at the time such Payment is to be made. If, on the other hand, after a
reduction of less than ten percent (10%) of its total value, the Payment equals
an amount less than three (3) times the Base Amount, then the amount of the
Payment will be accordingly reduced and the Employee will not be entitled to a
Gross Up Payment.
     (b) Calculation of Gross Up Payment. Subject to the provisions of paragraph
(c) of this Section 4, all determinations required to be made under Section 4,
including whether and when a Gross Up Payment is required and the amount of such
Gross Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
the Company and reasonably acceptable to the Employee (the “Accounting Firm”),
which shall be retained to provide detailed supporting calculations both to the
Company and the Employee within fifteen (15) business days of the receipt of
notice from the Company that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross Up Payment, as determined pursuant to
this Section 4, shall be paid by the Company to the Employee as of the later to
occur of (i) five (5) days prior to the due date for the payment of any Excise
Tax or (ii) five (5) days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. As a result of the uncertainty in the application
of section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross Up Payments

7



--------------------------------------------------------------------------------



 



which should have been made will not have been made by the Company
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
paragraph (c) of this Section 4 and the Employee thereafter is required to make
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Employee.
     (c) Contested Taxes. The Employee shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would result in
an Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Employee shall
not pay such claim prior to the expiration of the 30 day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date than any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; and
          (iii) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or to contest the claim
in any permissible manner, and the Employee agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due

8



--------------------------------------------------------------------------------



 



is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross Up
Payment would be payable hereunder and the Employee shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. Notwithstanding the foregoing, the
Employee shall not be entitled to any advance that would be deemed a violation
of section 402(a) (Enhanced Conflict of Interest Provisions) of the
Sarbanes-Oxley Act of 2002.
     (d) Refunds. If, after the receipt by the Employee of an amount advanced by
the Company pursuant to this Section 4, the Employee becomes entitled to receive
any refund with respect to such claim, the Employee shall (subject to the
Company’s complying with the requirements of Section 4(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).
Section 5: Certain Covenants by the Employee
     (a) Protection of Confidential Information. The Employee acknowledges that
in the course of his employment with the Company, the Employee has obtained
confidential, proprietary and/or trade secret information of the Company,
relating to, among other things, (i) programs, strategies, information or
materials related to the business, services, manner of operation and activities
of the Company, (ii) customers, clients or prospects of the Company,
(iii) computer hardware or software used in the course of the Company business,
and (iv) marketing strategies or other activities of the Company from or on
behalf of any of its clients, (hereinafter collectively referred to as
“Confidential Information”); provided, however, that, for purposes of this
Agreement, the term Confidential Information shall not include any information
that is known generally to the public or accessible to a third party on an
unrestricted basis. The Employee recognizes that such Confidential Information
has been developed by the Company at great expense; is a valuable, special and
unique asset of the Company which it uses in its business to obtain competitive
advantage over its competitors; is and shall be proprietary to the Company; is
and shall remain the exclusive property of the Company; and, is not to be
transmitted to any other person, entity or thing. Accordingly, as a material
inducement to the Company to enter into this Agreement with the Employee and in
partial consideration for the compensation payable hereunder to the Employee,
the Employee hereby:
          (i) warrants and represents that he has not disclosed, copied,
disseminated, shared or transmitted any Confidential Information to any person,
firm, corporation or entity for any reason or purpose whatsoever, except in the
course of carrying out the Employee’s duties and responsibilities of employment
with the Company;
          (ii) agrees not to so disclose, copy, disseminate, share or transmit
any Confidential Information in the future;
          (iii) agrees not to make use of any Confidential Information for his
own purposes or for the benefit of any person, firm, corporation or other
entity, except that, in the course of carrying out the Employee’s duties and
responsibilities of employment, the Employee may use Confidential Information
for the benefit of any Affiliate of the Company;

9



--------------------------------------------------------------------------------



 



          (iv) warrants and represents that all Confidential Information in his
possession, custody or control that is or was a property of the Company has been
or shall be returned to the Company by or on the date of the Employee’s
termination; and
          (v) agrees that he will not reveal, or cause to be revealed, this
Agreement or its terms to any third party (other than the Employee’s attorney,
tax advisor, or spouse), except as required by law.
The Employee’s covenants in this Section 5(a) are in addition to, and do not
supercede, the Employee’s obligations under any confidentiality, invention or
trade secret agreements executed by the Employee, or any laws protecting the
Confidential Information.
     (b) Extent of Restrictions. The Employee acknowledges that the restrictions
contained in Section 5(a) correctly set forth the understanding of the parties
at the time this Agreement is entered into, are reasonable and necessary to
protect the legitimate interests of the Company, and that any violation will
cause substantial injury to the Company. In the event of any such violation, the
Company shall be entitled, in addition to any other remedy, to preliminary or
permanent injunctive relief. If any court having jurisdiction shall find that
any part of the restrictions set forth in this Agreement are unreasonable in any
respect, it is the intent of the parties that the restrictions set forth herein
shall not be terminated, but that this Agreement shall remain in full force and
effect to the extent (as to time periods and other relevant factors) that the
court shall find reasonable.
Section 6: Miscellaneous
     (a) Tax Withholding. All payments required to be made to the Employee under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.
     (b) No Mitigation; Offset. The Employee shall be under no obligation to
minimize or mitigate damages by seeking other employment, and the obtaining of
any such other employment shall in no event effect any reduction of obligations
hereunder for the payments or benefits required to be provided to the Employee,
except as specifically provided in Section 3(a)(iii) above with respect to
medical and dental benefits coverage. The obligations of the Company hereunder
shall not be affected by any set-off or counterclaim rights which any party may
have against the Employee; provided, however, that the Company may offset any
amounts owed to the Company by the Employee against any amounts owed to the
Employee by the Company hereunder.
     (c) Overpayment. If, due to mistake or any other reason, the Employee
receives benefits under this Agreement in excess of what this Agreement
provides, the Employee shall repay the overpayment to the Company in a lump sum
within thirty (30) days of notice of the amount of overpayment. If the Employee
fails to so repay the overpayment, then without limiting any other remedies
available to the Company, the Company may deduct the amount of the overpayment
from any other benefits which become payable to the Employee under this
Agreement or otherwise.

10



--------------------------------------------------------------------------------



 



     (d) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall be deemed to be excised from
this Agreement, provided that the binding effect and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner. No waiver by a party of any provisions or conditions of this Agreement
shall be deemed a waiver of similar or dissimilar provisions and conditions at
the same time or any prior or subsequent time.
     (e) Successors and Assigns. This Agreement and all rights hereunder are
personal to the Employee and shall not be assignable by the Employee; provided,
however, that any amounts that shall have become payable under this Agreement
prior to the Employee’s death shall inure to the benefit of the Employee’s heirs
or other legal representatives, as the case may be. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. The Company shall require any successor to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place. Upon such
assumption by the successor, the Company automatically shall be released from
all liability hereunder (and all references to the Company herein shall be
deemed to refer to such successor). In the event a successor does not assume
this Agreement, the benefits payable pursuant to Section 3(a) will be paid
immediately prior to the Change in Control.
     (f) Entire Agreement. Except as otherwise specifically provided herein,
this Agreement constitutes the entire agreement between the parties respecting
the subject matter hereof and supersedes any prior agreements respecting
severance benefits upon a Change in Control. No amendment to this Agreement
shall be deemed valid unless in writing and signed by the parties. A waiver of
any term, covenant, agreement or condition contained in this Agreement shall not
be deemed a waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any other term,
covenant, agreement or condition.
     (g) Notices. Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, to the parties at the addresses hereinafter set forth, or at such other
places that either party may designate by notice to the other.
     Notice to the Employee shall be addressed to:
_____________
_____________
_____________
     Notice to the Company shall be addressed to:

11



--------------------------------------------------------------------------------



 



Holly Corporation
100 Crescent Court
Suite 1600
Dallas, Texas 75201
Attn: ________
     (h) Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.
     (i) No Right to Continued Employment. Nothing in this Agreement shall
confer on the Employee any right to continue in the employ of the Company or
interfere in any way (other than by virtue of requiring payments or benefits as
expressly provided herein) with the right of the Company to terminate the
Employee’s employment at any time.
     (j) Unfunded Obligation. Any payments hereunder shall be made out of the
general assets of the Company. The Employee shall have the status of general
unsecured creditor of the Company, and the Agreement constitutes a mere promise
by the Company to make payments under this Agreement in the future as and to the
extent provided herein.
     (k) Arbitration. All claims, demands, causes of action, disputes,
controversies or other matters in question (“Claims”), whether or not arising
out of this Agreement or the Employee’s service (or termination from service)
with the Company, whether arising in contract, tort or otherwise and whether
provided by statute, equity or common law, that the Company may have against the
Employee or that the Employee may have against the Company or its parents,
Subsidiaries or Affiliates, or against each of the foregoing entities’
respective officers, directors, employees or agents in their capacity as such or
otherwise, shall be submitted to binding arbitration, if such Claim is not
resolved by the mutual written agreement of the Employee and the Company, or
otherwise, within 30 days after notice of the dispute is first given. Claims
covered by this Section 6(k) include, without limitation, claims by the Employee
for breach of this Agreement, wrongful termination, discrimination (based on
age, race, sex, disability, national origin, sexual orientation, or any other
factor), harassment and retaliation. Any arbitration shall be conducted in
accordance with the Federal Arbitration Act (“FAA”) and, to the extent an issue
is not addressed by the FAA, with the then-current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) or such other rules of the AAA as are applicable to the claims asserted.
If a party refuses to honor its obligations under this Section 6(k), the other
party may compel arbitration in either federal or state court. The arbitrator
shall apply the substantive law of Texas (excluding choice-of-law principles
that might call for the application of some other jurisdiction’s law) or federal
law, or both as applicable to the claims asserted. The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability or enforceability or formation of this Agreement (including this
Section 6(k)), including any claim that all or part of the Agreement is void or
voidable and any claim that an issue is not subject to arbitration. The results
of arbitration will be binding and conclusive on the parties hereto. Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that

12



--------------------------------------------------------------------------------



 



venue for arbitration will be in Dallas, Texas, and that any arbitration
commenced in any other venue will be transferred to Dallas, Texas, upon the
written request of any party to this Agreement. In the event that an arbitration
is actually conducted pursuant to this Section 6(k), the party in whose favor
the arbitrator renders the award shall be entitled to have and recover from the
other party all costs and expenses incurred, including reasonable attorneys’
fees, reasonable costs and other reasonable expenses pertaining to the
arbitration and the enforcement thereof and such attorneys fees, costs and other
expenses shall become a part of any award, judgment or verdict. Any and all of
the arbitrator’s orders, decisions and awards may be enforceable in, and
judgment upon any award rendered by the arbitrator may be confirmed and entered
by any federal or state court having jurisdiction. All privileges under state
and federal law, including attorney-client, work product and party communication
privileges, shall be preserved and protected. The decision of the arbitrator
will be binding on all parties. Arbitrations will be conducted in such a manner
that the final decision of the arbitrator will be made and provided to the
Employee and the Company no later than 120 days after a matter is submitted to
arbitration. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrators, shall be kept
confidential by all parties. EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO A JURY TRIAL
OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY EMPLOYEE.
     (l) Injunctive Relief. The Employee recognizes and acknowledges that, in
the event of a breach or threatened breach by the Employee of the provisions of
this Agreement, the Company shall be entitled to an injunction to enforce the
provisions hereof, without any requirement for the securing or posting of any
bond in connection with such remedy, in addition to pursuing its other legal
remedies.
     (m) Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement and shall not be used to
construe any provision of this Agreement.
     (n) Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            HOLLY CORPORATION
      By:           Name:           Its:          EMPLOYEE
            Name:            

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Agreement and Release
     This Agreement and Release (“Release”) is entered into between you, the
undersigned employee, and Holly Corporation, a Delaware corporation (the
“Company”), in connection with the Change in Control Agreement between you and
the Company dated ________ ___, 200__ (the “Change in Control Agreement”). You
have [ ___ ] days to consider this Release, which you agree is a reasonable
amount of time. While you may sign this Release prior to the expiration of this
[ ___ ]-day period, you are not to sign it prior to ________ ___, 20__.
     1. Definitions.
          (a) “Released Parties” means the Company and its past, present and
future parents, subsidiaries, divisions, successors, predecessors, employee
benefit plans and affiliated or related companies, and also each of the
foregoing entities’ past, present and future owners, officers, directors,
stockholders, investors, partners, managers, principals, members, committees,
administrators, sponsors, executors, trustees, fiduciaries, employees, agents,
assigns, representatives and attorneys, in their personal and representative
capacities. Each of the Released Parties is an intended beneficiary of this
Release.
          (b) “Claims” means all theories of recovery of whatever nature,
whether known or unknown, recognized by the law or equity of any jurisdiction.
It includes but is not limited to any and all actions, causes of action,
lawsuits, claims, complaints, petitions, charges, demands, liabilities,
indebtedness, losses, damages, rights and judgments in which you have had or may
have an interest. It also includes but is not limited to any claim for wages,
benefits or other compensation; provided, however that nothing in this Release
will affect your entitlement to benefits pursuant to the terms of any employee
benefit plan (as defined in the Employee Retirement Income Security Act of 1974,
as amended) sponsored by the Company in which you are a participant. The term
Claims also includes but is not limited to claims asserted by you or on your
behalf by some other person, entity or government agency.
     2. Consideration. The Company agrees to pay you the consideration set forth
in Section 3(a) of the Change in Control Agreement. The Company will make this
payment to you within 15 business days of the date you sign this Release (and
return it to the Company), unless Section 3(a) of the Change in Control
Agreement provides a longer time before payment must be made. You acknowledge
that the payment that the Company will make to you under this Release is in
addition to anything else of value to which you are entitled and that the
Company is not otherwise obligated to make this payment to you.

 



--------------------------------------------------------------------------------



 



     3. Release of Claims.
          (a) You, on behalf of yourself and your heirs, executors,
administrators, legal representatives, successors, beneficiaries, and assigns,
unconditionally release and forever discharge the Released Parties from, and
waive, any and all Claims that you have or may have against any of the Released
Parties arising from your employment with the Company, the termination thereof,
and any other acts or omissions occurring on or before the date you sign this
Release.
          (b) The release set forth in Paragraph 3(a) includes, but is not
limited to, any and all Claims under (i) the common law (tort, contract or
other) of any jurisdiction; (ii) the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, and any other federal, state and local
statutes, ordinances, employee orders and regulations prohibiting discrimination
or retaliation upon the basis of age, race, sex, national original, religion,
disability, or other unlawful factor; (iii) the National Labor Relations Act;
(iv) the Employee Retirement Income Security Act; (v) the Family and Medical
Leave Act; (vi) the Fair Labor Standards Act; (vii) the Equal Pay Act;
(viii) the Worker Adjustment and Retraining Notification Act; and (ix) any other
federal, state or local law.
          (c) In furtherance of this Release, you promise not to bring any
Claims against any of the Released Parties in or before any court or arbitral
authority.
     5. Acknowledgment. You acknowledge that, by entering into this Release, the
Company does not admit to any wrongdoing in connection with your employment or
termination, and that this Release is intended as a compromise of any Claims you
have or may have against the Released Parties. You further acknowledge that you
have carefully read this Release and understand its final and binding effect,
have had a reasonable amount of time to consider it, have had the opportunity to
seek the advice of legal counsel of your choosing, and are entering this Release
voluntarily. In addition, you hereby certify your understanding that you may
revoke the Release by providing written notice thereof to the Company within
seven (7) days following execution of the Release and that, upon such
revocation, this Release will not have any further legal effect.
     6. Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of the State of Texas without regard to its choice of law rules and
shall be subject to the arbitration clause set forth in Section 6(k) of the
Change in Control Agreement.
     7. Severability. Each part, term, or provision of this Release is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term, or provision is invalid,
void, or unenforceable, this Release has been made with the clear intention that
the validity and enforceability of the remaining parts, terms and provisions
shall not be affected thereby. If any part, term, or provision is so found
invalid, void or unenforceable, the applicability of any such part, term, or
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year set forth below.

                              HOLLY CORPORATION       EMPLOYEE    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
                           
 
  Title:               Date:                                      
 
  Date:                                                      

 